Citation Nr: 1227756	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  05-00 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability, to include sciatica.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

         
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971, for which he received an honorable discharge, and from July 1981 to February 1984, for which he received an other than honorable discharge.  

This matter is before the Board of Veterans' Appeals (Board) from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim folder.

The Board remanded the Veteran's appeal in May 2010 and September 2011.  Regarding the claimed hypertension condition, the Board finds there has been substantial compliance with the remand directives.  However, regarding the claimed back condition, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a back disability, to include sciatica, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Hypertension was not manifested during service or within one year of separation and is not shown to be causally or etiologically related to service or any disability incurred therein.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim for entitlement to service connection for a hypertension disability, to include as secondary to service-connected diabetes mellitus, notice was provided in a letter dated in November 2003, as well as the November 2004 statement of the case (SOC).  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and no rating or effective date will be assigned with respect to this claimed condition.  Dingess, 19 Vet. App. at 473.  In addition, VA amended its regulation pertaining to secondary service connection during the pendency of this appeal, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  Although the Veteran received inadequate notice regarding the post-October 10, 2006 regulation, the record reflects that the purpose of the notice was not frustrated.  Specifically, during the March 2010 hearing before the undersigned, the undersigned acknowledged that the Veteran received some notice and assistance letters which were fairly indecipherable; however, the Veteran indicated that his representative was aware of what was necessary to substantiate his claim and has explained to him what the evidence must show as well as VA's duty to assist.  See March 2010 hearing transcript.  Further, the Veteran's claim was readjudicated in May 2011 and June 2012 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
  
As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  VA has obtained service treatment records, obtained VA outpatient treatment records, provided the Veteran examinations, provided the Veteran an opportunity to testify before the Board, and assisted the Veteran in obtaining evidence.  In addition, the Board remanded the case in May 2010, and asked VA to obtain the Veteran's VA outpatient treatment records from the VA Medical Center (VAMC) at Cleveland, Ohio, from April 1971 to July 1981, and from February 1984 to October 1997.  In November 2010, VA received a negative reply from the VAMC regarding the aforementioned records.  In late November 2010, the RO made a formal finding of unavailability of such records.  Accordingly, VA has fulfilled its duty to assist.  See 38 C.F.R. § 3.159.

Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Additionally, service connection for certain diseases, including hypertension, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  VA amended its regulation pertaining to secondary service connection during the pendency of this appeal, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Hypertension

The Veteran contends that his current hypertension condition had its onset during his second period of active service, and in the alternative, is due to his service-connected diabetes mellitus disability.  The evidence does not show, nor does the Veteran allege, that his hypertension disorder was incurred during his first period of active service.  

At the outset, the Board notes that in a June 2003 rating decision, service connection was granted and an initial 20 percent rating assigned for diabetes mellitus type II, effective from May 8, 2001.  

The Veteran's second period of active service began in July 1981.  However, the Veteran underwent an annual examination in April 1981, three months prior to his entry into his second period of service.  On examination, the Veteran's blood pressure was 142/92.  The examiner noted that his diastolic blood pressure was two points over the maximum; however, explained that the Veteran did not sleep the night before.  The examiner further noted that the Veteran did not have a history of hypertension.  There was no diagnosis noted.  A March 1982 service treatment record demonstrates the Veteran sought treatment for a headache; blood pressure readings include 112/68, 140/90, 142/100, and 130/90.  An April 1982 record shows the Veteran sought treatment for headaches.  At the time of treatment, the examiner noted the Veteran had high blood pressure with an unknown etiology; blood pressure readings over a two week period include 130/80, 130/80, 110/70, 120/80, 120/80, 120/80, 124/80, and 120/80.  There is no discharge examination of record.     

An October 1997 post-service VA outpatient treatment record demonstrates a blood pressure reading of 166/100 during the course of treatment for eye edema.  

During a July 1999 hearing on an unrelated issue before a decision review officer, the Veteran testified that he had never been told that he had high blood pressure.  See July 1999 hearing transcript.  

A September 1999 VA general examination report demonstrates that the Veteran's blood pressure was 130/84.  At the time, the Veteran reported a family history of hypertension.  There was no diagnosis of hypertension noted.   

A March 2002 VA outpatient treatment record shows the Veteran's blood pressure was 182/100.  August 2002 records demonstrate readings of 141/97 and 130/90.  

Subsequent VA outpatient treatment records as well as VA examination reports demonstrate diagnoses of hypertension.  See VA outpatient treatment records dated in January 2003 through May 2010; VA examination reports dated in May 2006 and May 2010.

The Veteran underwent VA examinations in May 2006 which resulted in a diagnosis of hypertension.  The examiner opined that the Veteran's hypertension was not caused by his diabetes mellitus condition because the Veteran had normal kidney function.  While the examiner provided an adequate negative opinion addressing the issue of causation, he failed to offer an opinion as to whether the Veteran's service-connected diabetes mellitus aggravated his hypertension condition.  Moreover, the examiner failed to comment on the Veteran's elevated blood pressure readings during his second period of active service, and did not address whether the Veteran's hypertension had its onset during his second period of service.  As such, the Board found that the examination was inadequate and remanded the case for an opinion addressing direct service connection and aggravation.  See May 2010 Board remand.  

In May 2010, a VA cardiologist performed an extensive review of the Veteran's claims file, and opined that there was no relationship between the Veteran's service-connected diabetes and his hypertension condition.  In providing the opinion, the cardiologist explained that the Veteran had preserved renal function.  He further noted that the chronology of the hypertension and diabetes clearly separated them as two different entities.  In this regard, the examiner indicated that hypertension was diagnosed in March 2002, and diabetes was diagnosed in 1999 or 2000.  

Regarding direct service connection, the May 2010 cardiologist explained that he saw no early manifestations of hypertension while the Veteran was in service.  The cardiologist noted the April 1981 annual examination report, which does not demonstrate a diagnosis of hypertension and indicates an adequate explanation of the Veteran's slightly elevated diastolic blood pressure.  He further noted the March 1982 service treatment record that shows elevated diastolic blood pressure readings; however, explained that the Veteran was seeking treatment for a headache at the time of the readings.  He noted the April 1982 service treatment record, and indicated that the Veteran's blood pressure readings taken at that time are all normal.  He also noted the Veteran's post-service VA outpatient treatment records, including an October 1997 record which shows a reading of 166/100 during the course of treatment for eye edema.  The cardiologist concluded that it was most likely that the Veteran's hypertension was essential hypertension.  

While the May 2010 VA examiner provided an adequate negative opinion addressing the issue of direct service connection, as well as the issue of causation, he failed to offer an opinion as to whether the Veteran's service-connected diabetes mellitus aggravated his hypertension condition.  As such, the Board remanded the case to obtain an opinion from the May 2010 VA cardiologist that addressed aggravation.  See September 2011 Board remand.

In an October 2011 addendum to the May 2010 VA opinion, the May 2010 VA cardiologist reviewed the Veteran's claims file and essentially opined that there was no evidence that the Veteran's hypertension was aggravated by his service-connected diabetes.  In providing the opinion, the cardiologist noted that the Veteran was diagnosed with diabetes in 1999-2000, and has been insulin dependent since 2002.  The cardiologist noted the Veteran's July 2011 creatinine, a marker of kidney function, as 0.8, and his albumin, one of the markers of liver function, was 3.7, and indicated that both were completely normal.  He further noted that the Veteran's ECG did not show evidence of left ventricular hypertrophy.  He noted that the Veteran did not have admissions with accelerated hypertension.  He also noted that the Veteran did not exhibit evidence of heart failure.    

The preponderance of the evidence is against the claim for direct service connection.  The Veteran has a current diagnosis of hypertension.  The Veteran also demonstrated some elevated diastolic blood pressure readings during his second period of service; however, the service treatment records are negative for in-service complaints or diagnoses, and while there is no separation physical examination report of record, the April 1982 service treatment record which notes two weeks of blood pressure readings, does not demonstrate any hypertensive readings for VA compensation purposes.  Further, the first post-service medical evidence of  hypertension was not until October 1997, approximately 13 years after separation from the second period of service.  There is no evidence showing a chronic condition in service, nor is there evidence of the disability within one year following separation from service.  

The May 2010 VA opinion is the only medical evidence of record addressing the etiology of the Veteran's current diagnosis of hypertension and his service, where the cardiologist rejected a causal relationship between the Veteran's hypertension and his second period of service.  Specifically, the cardiologist explained that he saw no early manifestations of hypertension while the Veteran was in service.  In providing this finding, the cardiologist documented a thorough review of the Veteran's service treatment records as well as his post-service records.  He explained that the service treatment records which show elevated blood pressure readings were taken during treatment for headaches or are considered normal, and not hypertensive for VA compensation purposes.  In other words, the cardiologist carefully considered the specific findings of the in-service elevated blood pressure readings but made a medical determination that the individual findings were not indicative of persistently high blood pressure, as would indicate hypertension.  For all of these reasons, the Board finds the examiner's opinion to be highly probative.

The Veteran has not argued that he experienced continuity of symptomatology since his second period of service.  On his initial claim, he did not report a specific date of onset.  See November 2003 informal claim.  At the May 2006 VA examination, he reported that he was currently suffering from a history of hypertension; however, he did not specify a date of onset for his current hypertension condition.  Moreover, during a July 1999 hearing on an unrelated issue before a decision review officer, he reported that he was never told that he had high blood pressure.  As indicated in 38 C.F.R. § 4.104, Diagnostic Code 7101, a diagnosis of hypertension is indicated by blood pressure readings at a specific threshold, rather than objective symptomatology.  Given this, the Veteran's lack of medical training or credentials renders his opinion not competent and of no probative value whatsoever.  38 C.F.R. § 3.159(a)(2).  

As to whether the hypertension is secondary to the Veteran's service-connected diabetes mellitus, the negative evidence in this case outweighs the positive.  The Veteran's lay opinion is outweighed by the detailed opinions provided by the May 2006 VA medical professional and the May 2010 VA cardiologist who thoroughly discussed the evidence of record, and found that the hypertension disability was not caused by the Veteran's service-connected diabetes mellitus disability.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  

In providing a negative opinion regarding causation, the May 2006 VA examiner 
explained that the Veteran had normal kidney function.  Similarly, the May 2010 VA cardiologist explained that the Veteran had preserved renal function.  In addition, the May 2010 cardiologist further noted that the chronology of the Veteran's hypertension and diabetes clearly separated them as two different entities; specifically, he noted that the Veteran's hypertension was diagnosed in March 2002, and his diabetes was diagnosed in 1999 or 2000.  

As for whether the hypertension disability was aggravated by the service-connected diabetes mellitus, the May 2010 VA cardiologist emphasized that there was no evidence of record which shows that the Veteran's hypertension was aggravated by his service-connected diabetes.  He noted that the Veteran was diagnosed with diabetes in 1999-2000, and has been insulin dependent since 2002.  He further noted the Veteran's July 2011 creatinine, a marker of kidney function, as 0.8, and his albumin, one of the markers of liver function, was 3.7, and indicated that both were completely normal.  He stated that the Veteran's ECG did not show evidence of left ventricular hypertrophy.  He noted that the Veteran did not have admissions with accelerated hypertension.  Finally, he noted that the Veteran did not exhibit evidence of heart failure.    

Service connection for hypertension, to include as secondary to the service-connected diabetes mellitus disability is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a hypertension condition, to include as secondary to the service-connected diabetes mellitus disability is denied. 






REMAND

Regarding the claim of a back disability related to the Veteran's first period of service, when the Board last reviewed the case, it noted the Veteran's contentions and that his current back disability was the result of injuries sustained during service when he was thrown across the deck of a ship after a span wire snapped.  In addition, the Board noted the Veteran's March 2010 credible testimony of continued back pain since the in-service incident.  

The Board found the May 2009 and June 2010 VA examinations to be inadequate; specifically, it noted that neither report contains a rationale for the negative opinions provided, as the examiner (Dr. P.A.S.), who performed both examinations, opined that it was not likely that the Veteran's current back condition was related to his back pain in service, but a natural occurring phenomenon.  

Accordingly, the case was remanded for an opinion by a different clinician to determine whether the Veteran's current back disability is related to his first period of active service.  Significantly, the remand instructions directed VA to request the clinician to consider and accept the Veteran's March 2010 testimony as truthful, as well as consider the Veteran's December 1970 service treatment records, September 1999 post-service x-rays, and March 2008 post-service MRI.  Finally, the instructions directed VA to request the clinician to review and address the relevance, if any, of the following website, as requested by the Veteran's representative:  http://www.nlm.nih.gov/medlineplus/ency/article/000442.htm.

Pursuant to the September 2011 Board remand, the Veteran underwent a VA examination in October 2011 during which he was diagnosed with degenerative disc disease of the lumbar spine.  The examiner reviewed the Veteran's claims file and opined that it was less likely than not that the Veteran's current low back condition was related to his one-time documented back pain during service.  In providing the opinion, the examiner stated that there is a lack of medical evidence since the initial complaint during service and his current condition in order to establish a nexus.   

The October 2011 VA examination is inadequate, as the examiner failed to consider the Veteran's credible reported history and testimony of continuous low back pain since the in-service treatment.  Although the Veteran's post-service treatment records until 1998 are silent for low back complaints and treatment, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Jandreau, 492 F.3d 1371 (Fed. Cir. 2007).  Further, the October 2011 VA examiner failed to consider the Veteran's December 1970 service treatment records, September 1999 post-service x-rays, March 2008 post-service MRI, as well as the aforementioned website.  Accordingly, a new medical examination and opinion are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of any lumbar spine disability that may be present.  The claims folder must be made available to the examiner for review prior to the examination.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner must be accomplished.  

The examiner must answer the following questions:

(a) Does the Veteran currently have a lumbar spine disability? 

(b) If the answer is yes, is it at least as likely as not that any currently diagnosed disability had its onset during the Veteran's first period of service or is otherwise related to the Veteran's first period of service?  

The examiner must consider the Veteran's credible March 2010 testimony as well as his credible reported history of continuous back pain since the documented December 1970 in-service treatment.  

The examiner must consider and comment on the Veteran's December 1970 service treatment records and post-service VA outpatient treatment records, namely the September 1999 x-rays, and the March 2008 MRI report.

The examiner must review and address the relevance, if any, of the following website, as requested by the Veteran's representative:  

http://www.nlm.nih.gov/medlineplus/ency/article/000442.htm.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


